Citation Nr: 0810105	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the acquisition of an automobile and automotive 
adaptive equipment, or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in the acquisition of an 
automobile and automotive adaptive equipment, or for adaptive 
equipment only.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


REMAND

The veteran contends, in essence, that there is a duty to 
provide him with an examination to determine if he meets the 
criteria for entitlement to a certificate of eligibility for 
financial assistance in the acquisition of an automobile and 
automotive adaptive equipment, or for adaptive equipment 
only.  38 U.S.C.A. §§  5103A, 3901 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.326, 3.808 (2007).  He asserts that such an 
evaluation is warranted to determine the impact that his 
service-connected lumbar spine disabilities, Parkinson's type 
tremors; osteoarthritis of both knees and bilateral hip 
strain has on the use of his legs and feet.  No contentions 
are set forth as to any impairment of visual acuity or visual 
field defect.  The veteran points out that he has not been 
afforded a VA medical examination in order to ascertain 
entitlement to the benefit sought. 

Inasmuch as the record does not indicate that the veteran has 
been afforded a VA medical examination in connection with the 
instant appeal and, given the number, nature, and severity of 
his service-connected disabilities, it is advisable, if not 
required, that a VA medical evaluation be furnished in this 
instance.  Id.

It is also indicated that VA treatment records were added to 
the claims folder by the RO in September 2007, following the 
issuance of the most recent supplemental statement of the 
case in February 2007.  The record does not indicate that any 
further readjudication of the issue on appeal was thereafter 
undertaken, including issuance of a supplemental statement of 
the case, in contravention of 38 C.F.R. § 19.31 (2007).  This 
procedural defect must be cured.  38 C.F.R. § 19.9

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified in writing of the information 
and evidence still needed to substantiate 
his claim for entitlement to a 
certificate of eligibility for financial 
assistance in the acquisition of an 
automobile and automotive adaptive 
equipment, or for adaptive equipment 
only.  He must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession. If 
requested, VA will assist him in 
obtaining service medical records or 
records of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  All pertinent VA examination and 
treatment reports, not already of record, 
which were compiled at VA medical 
facilities, must be obtained for 
inclusion in the veteran's claims folder.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
whether he meets the criteria for a 
certificate of eligibility for financial 
assistance in the acquisition of an 
automobile and automotive adaptive 
equipment, or for adaptive equipment 
only.  The claims folder must be 
furnished to the examiner for use in the 
study of this case.  The evaluation 
should entail a review of the evidence in 
the claims folder, a comprehensive 
clinical evaluation, any tests deemed 
necessary and any specialty examinations 
if warranted.  

In concert, the examiner(s) should 
determine (a) whether the veteran's 
service-connected disabilities, to 
include hypertensive cardiovascular 
disease with a history of congestive 
heart failure; spondylosis, scoliosis, 
and degenerative disc disease of the 
lumbar spine; Parkinson's type tremors; 
osteoarthritis of his right and left 
knees; and right and left hip strains, 
either individually or collectively, 
result in the loss, or permanent loss of 
use, of at least one foot or hand, or its 
equivalent, and (b) whether there is 
ankylosis or its equivalent of at least 
one knee or one hip due to service-
connected disabilities, either 
individually or collectively.   

The examiner(s) are advised that loss of 
use of a foot will be held to exist when 
no effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below knee with use of a 
suitable prosthetic appliance.  Any such 
determination will be made on the basis 
of the actual remaining function, whether 
the acts of balance, propulsion, etc., 
could be accomplished equally well by an 
amputation stump with prosthesis.  
Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two 
major joints of an extremity, or 
shortening of the lower extremity of 
three and one-half inches or more, will 
constitute loss of use of the foot 
involved.  Complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent foot drop, 
accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve will be taken as loss of use 
of the foot.  

4.  Lastly, the veteran's claim for 
entitlement to a certificate of 
eligibility for financial assistance in 
the acquisition of an automobile and 
automotive adaptive equipment, or for 
adaptive equipment only, should be 
readjudicated on the basis of all 
pertinent evidence of record, including 
that received subsequent to the 
supplemental statement of the case issued 
in February 2007, and all governing law 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional procedural 
and/or evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



